Name: Council Regulation (EC) No 829/2004 of 26 April 2004 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of amendments to the Protocol establishing the fishing opportunities and the compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 2001 to 15 June 2006, and in Decision 2001/179/EC setting the terms for financial support to Guinea-Bissau in the fisheries sector
 Type: Regulation
 Subject Matter: European construction;  international affairs;  Africa;  fisheries
 Date Published: nan

 Avis juridique important|32004R0829Council Regulation (EC) No 829/2004 of 26 April 2004 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of amendments to the Protocol establishing the fishing opportunities and the compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 2001 to 15 June 2006, and in Decision 2001/179/EC setting the terms for financial support to Guinea-Bissau in the fisheries sector Official Journal L 127 , 29/04/2004 P. 0025 - 0026Council Regulation (EC) No 829/2004of 26 April 2004on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of amendments to the Protocol establishing the fishing opportunities and the compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 2001 to 15 June 2006, and in Decision 2001/179/EC setting the terms for financial support to Guinea-Bissau in the fisheries sectorTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) In accordance with the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau(2), (Fisheries Agreement) the two Parties met within the Joint Committee provided for in Article 11 of that Agreement. The aim of this meeting was to analyse all aspects of the implementation of the Protocol establishing the fishing opportunities and the financial compensation provided for in the Fisheries Agreement for the period from 16 June 2001 to 15 June 2006(3) and of the Decision 2001/179/EC(4) so as to determine any amendments or additions to be made.(2) Following this meeting, an Agreement in the form of an Exchange of Letters setting out technical changes and changes to the fishing opportunities and compensation provided for in the Fisheries Agreement and in Decision 2001/179/EC was signed on 20 May 2003.(3) The method of allocating the fishing opportunities among the Member States should be defined on the basis of the traditional allocation of fishing opportunities under the Fisheries Agreement.(4) It is in the Community's interest to approve the Agreement in the form of an Exchange of Letters,HAS ADOPTED THIS REGULATION:Article 1The Agreement in the form of an Exchange of Letters concerning the provisional application of amendments to the Protocol establishing the fishing opportunities and the compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 2001 to 15 June 2006, and in Decision 2001/179/EC setting the terms for financial support to Guinea-Bissau in the fisheries sector is hereby approved on behalf of the Community.The text of the Agreement in the form of an Exchange of Letters is attached to this Regulation.Article 21. The fishing opportunities provided for in the Fisheries Agreement shall be allocated among the Member States as follows:(a) shrimp:>TABLE>(b) fin-fish/cephalopods:>TABLE>(c) tuna seiners:>TABLE>(d) surface longliners and pole-and-line vessels:>TABLE>2. If licence applications from the Member States referred to in paragraph 1 do not cover all the fishing opportunities fixed by the Protocol, the Commission may consider licence applications from any other Member State.Article 3The Member States whose vessels are fishing under the Fisheries Agreement are obliged to notify the Commission of the quantities of each stock taken in Guinea-Bissau's fishing zone in accordance with the arrangements laid down in Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third country waters and on the high seas(5).Article 4The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community.Article 5This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 26 April 2004.For the CouncilThe PresidentJ. Walsh(1) Opinion delivered on 1 April 2004 (not yet published in the Official Journal).(2) OJ L 226, 29.8.1980, p. 33.(3) OJ L 19, 22.1.2002, p. 35.(4) OJ L 66, 8.3.2001, p. 33.(5) OJ L 73, 15.3.2001, p. 8.